Citation Nr: 0722254	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for service-connected lumbosacral strain with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1968 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 


FINDING OF FACT

The service-connected lumbosacral strain is not shown to be 
productive of unfavorable ankylosis of the entire 
throacolumbar spine. 


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected lumbosacral 
strain with radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
(DC) 5237 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of January 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible scheduler ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2005 SOC, which 
suffices for Dingess.  

Dingess held that veteran should be advised of the effective 
date that may be assigned however this was not expressly done 
but the Board's decision herein denies the claim for 
increased rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of lumbosacral strain 
with radiculopathy. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that prior to veteran reopening his claim in 
September 2004, the criteria for evaluating IVDS were changed 
twice, initially on September 23, 2002 and again September 
26, 2003, when the new general rating formula for injuries 
and diseases of the spine (other than IVDS) became effective. 
See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  VA General Counsel 
found that the amended version shall apply only to periods 
from and after the effective date of the amendment. See 
VAOPGCPREC 7-2003 (Nov. 19, 2003). The prior version shall 
apply to periods preceding the amendment but may also apply 
after the effective date of the amendment. VAOGCPREC 3-2000 
(Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)). See, too, 38 C.F.R. § 3.114 and Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  Here, the RO, in the 2005 
rating determination properly recharacterized the veteran's 
back disability under the revised rating criteria and applied 
that rating criteria to the case.

The veteran asserts that his service-connected lumbosacral 
strain with radicuolopathy has increased in severity beyond 
the current 40 percent disability rating.  The Board notes 
that for his service-connected lumbosacral strain with 
radiculopathy the veteran was previously granted service 
connection and a 20 percent disability rating effective 
August 18, 1981 and in a May 2002 rating decision the veteran 
was granted a 40 percent disability rating, effective January 
23, 2002. 

The veteran has been rated under DC 5237.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, 
effective on September 26, 2003, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, DC 5237 will 
apply.  Under DC 5237: 

A 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Note (3) provides that in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In a March 2002 VA medical examination, the veteran reported 
that his lower back pain radiated to his neck.  He reported 
that his pain was worse if he stood in one spot for any 
length of time or if he sat for a prolonged period of time.  
He reported that he could not lift more then 30 pounds 
without aggravation to his lower back.  He stated that there 
was no radiation of pain into buttocks or legs. 

The VA examiner stated that there was tenderness at L5-S1 
region of the lumbar spine and the flexion of the spin was 
restricted to 45 degrees, right and left lateral bending was 
restricted to 10 degrees, normal flexion was to 95 degrees, 
and normal lateral bending was to 30 degrees.  The VA 
examiner noted that the limitations were due to muscular 
spasm and pain and that the veteran complained of tenderness 
in both sciatic notches. The VA examiner diagnosed the 
veteran with chronic lumbosacral strain with degenerative 
disk disease and bilateral radiculitis. 

The veteran submitted x-rays studies form a private hospital 
from September 2002.  The x-ray studies revealed that at the 
L4-L5 interspace, there was a mild to moderate asymmetric 
diffuse broad based disk bulge lateralizing to the left and 
flattening the left anterior aspect of the sac.  At the L5-S1 
level there was a minimal diffuse disk bulge which did not 
touch either of the S1 root sleeves or the thecal sac. 

The veteran submitted private treatment reports that showed 
that he was in physical therapy for chronic back strain with 
tight hamstrings.  The treatment reports stated that when the 
veteran's pain was severe it radiated up his spine to his 
neck but there was no numbness and no tingling. 

In December 2004 the veteran had a VA medical examination 
where he reported chronic lower back pain as 7 out of 10 in 
intensity. He also stated that his pain worsened when he sat 
for more then 20 minutes and that he had relief with Tylenol 
and ice.  He reported that he did not use a cane. 

The VA examiner notes that the strength of the hip flexors 
was 5 out of 5, quadriceps was 5 out of 5, and tibia anterior 
was 5 out 5.

The veteran's forward flexion was 0 degrees to 60 degrees; 
his extension was 0 degrees to 30 degrees; his right lateral 
flexion was 0 degrees to 20 degrees; his left lateral flexion 
was 0 degrees to 10 degrees; his left lateral rotation was 0 
degrees to 30 degrees; and his right lateral rotation was 0 
degrees to 20 degrees with.  

The veteran's x-ray studies revealed no compression fracture, 
destructive lesion, or disc narrowing.  There was also no 
evidence of spondylothesis or sondylosis however there was 
lateral projection revealed straightening of the lodotic 
curve possible due to muscle spasms.  The x-ray studies 
revealed mild vascular calcification in the adnominal aorta.  
The x-ray studies showed that there were no significant or 
minor abnormalities. 

The VA physician noted that there was no fatigue but range of 
motion was limited by pain however, the Board notes that the 
VA physician did not state to what extent the range of motion 
was limited by pain.  

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected lumbosacral strain 
with chronic radiculopathy is not shown to warrant a rating 
higher than the current 40 percent.  

At no time has the veteran been shown to have unfavorable 
ankylosis of the entire thoracolumbar spine.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The Board notes that December 2004 VA examinations stated 
that the veteran's range of motion was limited by pain but 
not by fatigue.  However neither the VA examiner nor the 
private treatment reports cited hereinabove, state any 
additional limitation of function due to fatigue, weakness, 
or lack of endurance.  The Board finds that the currently 
assigned 40 percent disability rating criteria already 
contemplates pain on limitation of motion and therefore does 
not warrant an additional rating under DeLuca. 

The Board also notes that a statement by the veteran's friend 
was submitted in December 2004.  The veteran's friend stated 
that he became friends with the veteran after service and 
observed how the veteran's low back strain limited the 
veteran.  A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson 
is not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998). 

The Board accordingly finds that the 40 percent scheduler 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 40 percent for the service-connected 
lumbosacral strain with radiculopathy must be denied.  


ORDER

An increased rating in excess of 40 percent for the service-
connected lumbosacral strain with radiculopathy is denied. 



____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


